William H. Rehnquist: We'll hear argument now in Number oh oh twelve ninety-three, John Ashcroft versus The American Civil Liberties Union. Mr. Olson. [Inaudible]
Speaker: Mr. Chief Justice, and may it please the Court. All three branches of our National Government have repeatedly determined that pornography causes substantial, incalculable damage to our children, that assisting parents in protecting children from that damage is a compelling national interest, and that pornography is widely available and readily accessible to our children on the Internet. The Child Online Protection Act is Congress' response to that urgent national problem. It was drafted after testimony, hearings, and findings in direct response to explicit and detailed guidance in this Court's nineteen ninety-seven Reno versus ACLU decision explaining how to solve the problem of Internet pornography in a constitutional manner. COPA directly responds to several of the Court's explicit suggestions in its nineteen ninety-seven Reno versus ACLU decision. In the first place, Congress gave explicit, substantive meaning to the terms, harmful to minor, utilizing standards developed over several decades by this Court describing what would be prohibited in the terms used by this Court in the context of minors. I won't I won't gud [: get] into the specifics of that, because those are before the Court, and the Court is quite familiar with them. The Court the Congress also added, however, in response to this Court's explicit suggestion, the third prong of the so-called Ginsberg-Miller test, that the material taken as a whole would have to lack serious literary, artistic, political, or scientific value for minors, an objective standard developed by this Court to protect the pr- producers of communications. Congress limited the statute to commercial pornographers at this Court's suggestion, those whose trade or business, in an effort to produce profits, are engaged regularly in the production of explicit sexual material for profit. [Inaudible]
Anthony M. Kennedy: In in your view, is the provision that it has to be objectionable t- f- from the st- t- to minors, is that a c- a national standard?
Speaker: Well, wh- as the reference to community standards in the statute is in the first and second prongs of a three part test. This Court has introduced that community standard provision to protect the communicator from individualized determinations by jurors, and from particularly sensitive, or or particularly insensitive communities. The Court has explained again and again that it's an average standard. It's an adult approach to what might be prohibited from the standpoint of damage to minors. The Court has repeatedly said that it might be it doesn't n- refer to any specific geographic limitation. In fact, in the Hamling case and and in the Jenkins case decided by this Court several years ago, the Court made it clear that the the community standards prong does not have to apply to any specific community.
David H. Souter: But Mis- Mr. No-
David H. Souter: Olson, isn't the problem with that argument that this that the definition always also refers to the average person, so it's working average in by a separate provision.
Speaker: Well this court has repeately said well in in for example, in the H- in the Hamling case the Court was tal- looking at a geographic standard that covered the entire State of California.
David H. Souter: But did it otherw- did that and I just don't remember this.
Speaker: That well, yes, because the Court was at at in that case applying the two the there other two prongs that this...
Speaker: Court had...
David H. Souter: did it have a the average person provision in the...
Speaker: definition?
Speaker: definition in the statute itself.
David H. Souter: Okay.
Speaker: definition.
Speaker: may be, but what the Congress was attempting to do was to develop and put into the statute the protections which this Court over the years have said are very important...
Speaker: to protect the communicator.You're...
David H. Souter: saying it's a belt and suspenders definition.
Speaker: Well, what this Court has decided is that something that to prevent jurors from deciding imposing their own individual standards, or imposing the least sensitive standards o- o- of the community, or the most sensitive...
Speaker: standards...
Ruth Bader Ginsburg: Olson, there's there's one thing that you i- i- so- some new thing comes up in your brief.
Speaker: Well, there's two parts to that.
Speaker: Well, I I...
Ruth Bader Ginsburg: the words that I used, the the they invoke Miller, so it sounds like Congress didn't write any word formula that was any different, but you do say something it's not...
Speaker: Th- that was a...
Speaker: that was a a a finding, so to speak, by the House committee that there is not with respect the years have changed since the the Miller and the Hamling case.
Speaker: three...
Ruth Bader Ginsburg: and what was the basis for thinking that that that na- harmful to minors would be reasonably constant to a greater extent than what is obscene?
Speaker: Well, the House the House report that specifically talked about that did not explain.
Anthony M. Kennedy: Well, I I think it's it's i- it's a difficult question.
Speaker: Well, er t- the the courts have permitted expert testimony with respect to that, but there's a great deal of supervision that the trial courts and the appellate courts impose with respect to that to make sure that these definitions are being applied in...
Speaker: a nonaberrational...
Anthony M. Kennedy: how how does it work? I have a California jury.
Speaker: I thi- I I would t- I would submit, Justice Kennedy, that that yes, that would be possible.
Speaker: I submit that what C-
William H. Rehnquist: it neither way.
Speaker: They want to have it neither way.
Speaker: Well, when you say relative...
Stephen G. Breyer: You say relatively.
Speaker: I'd I'd d- I think that this Court has said that that is not a requirement to the first...
Speaker: amendment from the sta- -- Yes.
Stephen G. Breyer: of the First Amendment.
Speaker: Now,
Stephen G. Breyer: if those words were in the opinion, would you consider that you had won this case?
Speaker: I think I would, Justice...
Speaker: Breyer, and I think that and I think that would...
Speaker: be a a a ra- the the the statute is readily to use the words of this Court, the statute is readily susceptible to the narrowing construction, if that's how you would regard that, or a leveling construction.
Speaker: I w- w-
David H. Souter: me what the difference is between the construction that Justice Breyer has suggested and the result of your argument that the that the third prong, the the value prong, is in fact an objective prong and hence a national stan- I t- assume it's a national standard.
Speaker: I don't think so.
Speaker: I should I sh-
David H. Souter: necessarily saying it.
Speaker: W-
David H. Souter: I think you're saying it.
Speaker: Well then, I agree with your construction...
Speaker: of what I'm saying.
David H. Souter: [Inaudible]
Speaker: And I think  I think it's a very...
Speaker: important point to make, that the C- the Court has said that that is another way in which we protect the speaker from aberrational,
Speaker: highly cynical.
John Paul Stevens: you aren't you then saying to us that Congress, when it used the word community, really meant to say national?
David H. Souter: Yes.
Speaker: Well, I sus- I suspect, Justice Stevens, that the people who assisted the Members of Congress in drafting the statute read this Court's decisions, as there's every indication in the two committee reports and in the hearings that were taken, that the Court was attempting in every way to live up to the standards of this Court.
Speaker: entirely...
John Paul Stevens: answering my question by saying yes.
Speaker: Well, I what I think wh- no, I don't necessarily think that the Court the the Congress was intending to impose a national standard, because this Court had said that it wasn't required under the First Amendment, and that the community standards did not have to be judged by any particular geographical area.
Speaker: Well, I'm not...
John Paul Stevens: I'm not trying to find out what what the Constitution requires or what our cases might have required.
Speaker: of the statute.
Speaker: what Congress was attempting to do was come as close as possible to adopting what this Court had said in the context of obscenity.
Speaker: I I I just don't know where we are here.
Antonin Scalia: for a North Carolina jury to sit in judgment of a particular pornographic transmission and decide whether this would offend the standards of Las Vegas and New York City? I mean, doesn't any jury necessarily apply the standards of its own community? Ar- aren't we really talking about an imaginary distinction here?
Speaker: Well, we yes,
Speaker: Justice.
Antonin Scalia: assume that you instruct the jury, Jury, you must apply a national standard.
Speaker: Well, I would su- I would submit that the the the judge would instruct the jury, and the judge examining the decision of the jury afterwards in appellate courts would do exactly what this Court has said.
Speaker: community to community but...
William H. Rehnquist: the defendant could call an expert witness in your the case in North Carolina and say that in New York this is fine.
Speaker: I I I think the defendants can put on expert testimony with respect to what general standards are, to use the phrase in Hamling, country-wide.
Speaker: But but then the tr-
Anthony M. Kennedy: but then the trial judge must instruct the jury, ladies and the gentlemen of the jury, this is a national standard, and that's consistent with what Justice Breyer suggested to you, that w- we might consider in putting in the opinion, so it's a national...
Speaker: standard.
Speaker: I'm not objecting to that.
Speaker: accessible.
Anthony M. Kennedy: I...
Speaker: think...
Anthony M. Kennedy: we're asking what the que- what what the w- which the Congress wanted.
Speaker: Internet. The Internet would be...
Anthony M. Kennedy: very different than a local bookseller.
Speaker: I think that is a reasonable solution to the problem, and is consistent with what Congress was saying.
Speaker: This Court has also said...
Ruth Bader Ginsburg: in this context, if you could I didn't get a clear answer to my question.
Speaker: Yes.
Speaker: That's what...
Speaker: this C- that's what this Court has said again and again, and w- we c- of course accept that, and and that that that is Congress acc- accepted that as well.
Ruth Bader Ginsburg: And is...
Speaker: w-
Ruth Bader Ginsburg: point, then, that we first take out that category.
Speaker: Yes.
Ruth Bader Ginsburg: And it's only when it doesn't have serious value, then you get into the question of national...
Speaker: Yes, that's right, and but but remember that it seems important to emphasize that these definitions are highly specific with respect to the material which is prohibited.
Speaker: so...
Ruth Bader Ginsburg: take i- account in any of this? I mean, one one ob- objection that's raised is, well it's it's all futile, because you're just giving Competitors from abroad, they will come in and fill the gap if US providers are not available.
Speaker: Well, Congress did s- explicitly consider that.
Antonin Scalia: And maybe Congress wouldn't mind even if the child pornography industry flourished, at least drive it overseas.
Speaker: Well...
Speaker: [Inaudible]
Antonin Scalia: mind.
Speaker: I think I think that and the Court considered a case earlier this year of the damage that that industry does, earlier this term.
Speaker: Congress in this...
Ruth Bader Ginsburg: least from the exhibits that you gave us, it doesn't seem that this material is d- i- There're no virtual children, no n- no real children.
Speaker: least.
Speaker: not talking about that aspect of the issue that you're considering in that other case, but wha- but I what I was simply trying to address is Justice Scalia's question, that that there this is a this is a major problem.
Speaker: And...
Ruth Bader Ginsburg: much of it you say and if I understand you correctly, you this law doesn't touch I mean, y- I was impressed at that set of exhibits.
Speaker: Possibly.
Ruth Bader Ginsburg: Oh.
Speaker: Well,
Speaker: one of the ones that we were concerned about is a series of very explicit pictures, and I think the Court knows which ones I'm talking about.
William H. Rehnquist: Thank you, General Olson.
Ann E. Beeson: Mr. Chief Justice, and may it please the Court.
Speaker: COPA...
Antonin Scalia: me.
Ann E. Beeson: [Inaudible]
Speaker: e- Justice...
Antonin Scalia: I I don't see why Salon or any other a- a- a- any other commercial operator sh- should be immune by saying, well, I you know, all of my business isn't pornography, just j- just a little bit.
Ann E. Beeson: Yeah Justice Scalia, whether or not we talk about them as commercial pornographers, the fact is, the speech they communicate, which even the Government I don't think would label them commercial pornographers in the sense that we imagine.
Speaker: codes.
Stephen G. Breyer: think of an example of something that would have serious literary, artistic, political, or scientific value for an adult, but it would not have it for a seventeen-year-old?
Ann E. Beeson: Yes, Your Honor.
Speaker: think that...
Ann E. Beeson: I think that...
Speaker: all of our...
Speaker: sixteen...
Ann E. Beeson: think that all of our client's exhibits are precisely that sort of material, and that, of course...
Speaker: is wh-
Stephen G. Breyer: you I looked at some of the...
Speaker: exhibits,
Stephen G. Breyer: and I think seventeen-year-olds are pretty sophisticated, and I don't understand why they wouldn't have Salon Magazine, the same kind of value for a seventeen-year-old that they have for a twenty-one-year-old.
Speaker: It's sixteen...
Antonin Scalia: actually isn't it we're...
Speaker: talking about sixteen here.
Speaker: in fact.
Ann E. Beeson: There are m- There...
Speaker: There are...
Stephen G. Breyer: there are even quite mature sixteen-year-olds who know about...
Ann E. Beeson: Right.
Stephen G. Breyer: Or that's a...
Speaker: Perhaps...
Stephen G. Breyer: in the case, correct.
Speaker: in some...
Stephen G. Breyer: communities...
Ann E. Beeson: I'm...
Speaker: sorry to...
Ann E. Beeson: perhaps in even most communities that believe that providing any information about experiencing sexual pleasure, about sex toys, to teenagers, is sinful and is definitely harmful,
Speaker: Okay, that's that's probably so...
David H. Souter: but I mean, the what Justice Breyer is addressing and what I was concerned with with Mr. Olson was his argument that the third prong, the value prong, in effect, sort of sands off the rough edges, and and i- it gets the in in practical terms it gets the the community peculiarity out of it, and and is that i- obviously you don't agree with it.
Ann E. Beeson: Your Honor, first of all, I think because all of the millions of speakers, including our clients on the web, they are the ones that have to understand this law, and as Mitch Pepper, who runs a Sexual Health Network which provides specific information about how to experience sexual pleasure to disabled persons, testified, I I think very strongly, based on my interpretation of the words in this statute, even with the serious value prong, that value prong is value for minors, and he has to believe, as he testified, that discussion of masturbation, oral sex, anal sex, descriptive positioning, all of that can be construed as pandering to the prurient interest of minors.
Stephen G. Breyer: Oh...
Speaker: but th-
Stephen G. Breyer: the the particular issue is really not the third prong.
Ann E. Beeson: Absolutely not, Your Honor, for for two reasons which I want to explain.
William H. Rehnquist: That was true in Hamling, too.
Ann E. Beeson: Mister Chief Justice, there's a very real distinction here, and and that is that Hamling was about the obscenity standard.
Speaker: point is that...
William H. Rehnquist: why wo- just a minute.
Ann E. Beeson: Because by definition all of the material targeted by the statute is protected speech for adults.
William H. Rehnquist: No, that's true, but you run th- s- people in Hamling ran the same risk.
Ann E. Beeson: Well, the range of speech, however, of course, protected speech that is limited by the by any harmful-to-minors display statute.
Speaker: for everyone.
Antonin Scalia: obscenity cases, whether it was obscenity or not depended upon the community standards.
Ann E. Beeson: Again, most importantly, Your Honor, under any standard under any standard, COPA is unconstitutional...
Speaker: Okay but...
Ann E. Beeson: deter such a great amount of adults from...
Speaker: accessing s-
David H. Souter: going back to Justice Breyer's question.
Ann E. Beeson: Mhm.
David H. Souter: We're not here to make a final judgment on the statute.
Ann E. Beeson: Your Honor, I don't believe so, because we have a very strong record here, which again the Third Circuit explicitly affirmed the findings of fact by the district court that show that adults are going to be deterred by this law.
David H. Souter: Yeah but that's not a community standards problem.
Ann E. Beeson: I- it's a Your Honor, it's a burden-on-speech problem.
Speaker: It may be a burden on...
David H. Souter: speech but we did that look at the question we took.
Stephen G. Breyer: I'm trying to get you to ask answer one specific question.
Speaker: Yes a-
Stephen G. Breyer: that how does that affect the case, to answer that question nationally?
Ann E. Beeson: Yes, and as and our answer is that even under a national standard this law clearly fi- violates the First Amendment.
Stephen G. Breyer: I know that, but is the right thing to do, then, for us to say, court of appeals, you were wrong about the meaning of the word, community standards.
Ann E. Beeson: Your Honor, we again, i- if that were the course that you decided to take, we do not think that the appropriate thing would be to vacate the injunction, but whether to leave the injunction in place, and then...
Speaker: We're not not vacating...
Anthony M. Kennedy: the injunction, vacate the order of the court of appeals and say, you consider these other these other points...
Ann E. Beeson: Mhm.
Antonin Scalia: So why is it okay for obscenity but not okay here for of...
Ann E. Beeson: But...
Antonin Scalia: Not not fo- that I'm putting it too t- too favorably.
Ann E. Beeson: Mhm.
Speaker: the...
Antonin Scalia: not okay for taking your chance on whether what you publish is pornographic a- and and harmful to minors.
Ann E. Beeson: Well, for one reason of course, one of the crucial distinctions here is the nature of the Internet.
Speaker: only certain communities.
Sandra Day O'Connor: about commercial speech, something that people are going to have to pay...
Ann E. Beeson: Mhm.
Sandra Day O'Connor: to see.
Ann E. Beeson: Mhm.
William H. Rehnquist: Well, Ha- Hamling didn't rely at all, the opinion in Hamling, on the fact that the people could choose where to where to circulate.
Ann E. Beeson: Your Honor, I think that's a very different conclusion to reach when you're talking about an environment in which you can control where you send the material.
Speaker: You you mean...
Ann E. Beeson: want to communicate locally, you can't.
Antonin Scalia: You mean, we would have to make this exception even for obscenity, even for out-and-out stuff that sows so go- so far beyond that it's it's not even just pornography.
Speaker: Your Honor...
Antonin Scalia: for obscenity.
Ann E. Beeson: We think that that is a very different question, and and that is not a necessary conclusion for the reason that I said before and that is because, by definition, a national standard for what is displayed as harmful to minors on the web would impact far more protected speech than a national standard for obscenity, which is by definition unprotected for adults as well as minors, and to put it another way, no adult has the right to materials that are obscene in even the most tolerant community.
Speaker: It seems...
Ann E. Beeson: have the right to materials.
Antonin Scalia: Whatever's the issue is how unconstitutionally unfair it is to the publisher, regardless of how many publishers ar- are covered.
Ann E. Beeson: Mhm.
Antonin Scalia: is an unconstitutional thing, y- you're going to go to jail just the same, whether you're going to jail for pornography or obscenity.
Ann E. Beeson: We are saying...
Antonin Scalia: We cannot use community standards for this, I don't see why we can use it for obscenity.
Ann E. Beeson: We, of course, don't think you need to even reach that question but to the extent that you do, again, I think that it is quite a different question because of the amount of protected speech that is impacted.
Ruth Bader Ginsburg: But what about the Government's position that of all the exhibits that are at least in in the record presented to us, there's only three that they say, even as a matter of law, might be subject to prosecution, so they're giving you a clean bill of health on all these others, and they say i- it's really a very narrow category, not the broad category that you're describing.
Ann E. Beeson: I Justice Ginsburg, in fact that that concession in the reply brief makes us more nervous than ever, and that is because the Government has changed their mind.
Speaker: Ms.Beeson...
Ann E. Beeson: in fact the the the the speech is indistinguishable from many other exhibits that are in the joint appendix...
Speaker: Ms. Beeson...
Antonin Scalia: le- let's talk about artnet.
Ann E. Beeson: Mhm.
Antonin Scalia: Do you really think that when artnet puts out the Andre Serano photographs, do you think it expects to avoid being held under this statute because of six A that it would hope that the average person applying contemporary community standards would find this material as a whole not designed to appeal to or to pander to the pur- prurient interest, or do you rather think that artnet's protection would surely be sought under C namely, that the material taken as a whole possesses serious literary, artistic, political, or scientific value? Isn't that their real protection?
Ann E. Beeson: Your Honor, they really do not believe it is their protection, and that again is because it says, serious value for minors, and that, of course, is one of the primary distinctions between this category and obscenity.
Speaker: There are many people who would think that the fine art...
Stephen G. Breyer: I guess I might be go back to that, but I didn't get an answer.
Speaker: Well, Your Honor...
Stephen G. Breyer: a thing.
Ann E. Beeson: Well, Your Honor, the the Government itself is saying that...
Speaker: artnet won...
Stephen G. Breyer: I'm asking for your opinion.
Ann E. Beeson: I- I- I I'm sorry, Your Honor, but they're the ones that are going to...
Speaker: That may be,
Stephen G. Breyer: but the very fact that your clients could be prosecuted does not mean they win this case, because after all, they might be prosecuted under Miller, too, and everyone agrees that that's the law, so I'm asking you for your opinion, if you can find an example of a work of art that would have serious value for a twenty-one-year-old but not for a minor.
Ann E. Beeson: Your Honor, with respect, we believe that all of the exhibits that we have put in, the artistic ones and the literary works, the column, the the nude artworks by several clients, all of these could be targeted under the statute, and again, what the effect, the First Amendment effect of the statute is whether or not our clients legitimately feel like they have to self-censor under this law as compared to the obscenity law.
Ruth Bader Ginsburg: Are you saying that you have to give some effect to Congress' words? It didn't say serious value, period.
Speaker: so for...
Ruth Bader Ginsburg: the Court to say, well, Congress you just used those words, they didn't mean anything.
Ann E. Beeson: Yes, Your Honor, and and the history of the harmful-to-minors definition, that is one of the primary points.
Speaker: But I thought you might I mean...
Stephen G. Breyer: I thought that the word, for example, for minors comes out of cases that permit the Government to require certain magazines to be placed in certain places in the...
Speaker: bookstores,
Stephen G. Breyer: or in the retail...
Speaker: shops,
Stephen G. Breyer: with brown...
Speaker: covers,
Stephen G. Breyer: so perhaps there's some experience, since we have worked with the word for...
Speaker: minors,
Stephen G. Breyer: of something that has to be done under that law, but doesn't fall within Miller.
Speaker: and...
Ann E. Beeson: Yes, absolutely.
Speaker: in fact...
Ruth Bader Ginsburg: then it's you're saying, which was an issue last time around, it it's up to the parent, Government can do nothing.
Ann E. Beeson: Your Honor, we believe that Congress did two things already that it that we're not challenging here.
Anthony M. Kennedy: Well, of course, all all this goes to these other aspects of the statute.
Speaker: As...
Anthony M. Kennedy: as I understand where we are in the argument,
Antonin Scalia: Right.
Anthony M. Kennedy: the the court of appeals decided for reasons that I I I think we cannot criticize on this record that it's going to sustain this injunc- injunction based on the community p- standards problem, and we're asking you, if the s- community standard is national, doesn't that solve that problem,
Ann E. Beeson: Mhm.
Anthony M. Kennedy: and I'm coming away from this argument w- with the impression that you're saying, well, I'm not going to bother to help you on that, because there are so many other things in the statute I want to talk about.
Speaker: Yeah, I'm sorry.
Anthony M. Kennedy: doesn't that doesn't help help me answer this question.
Ann E. Beeson: and I and I don't mean to leave that impression.
John Paul Stevens: But is it not...
Speaker: true that...
Anthony M. Kennedy: standard can't be enforced with any jury.
Ann E. Beeson: I don't think that it can, because again jurors are going to have to enforce that.
Speaker: their own...
Ann E. Beeson: community.
David H. Souter: Then you're and I I I don't mean this dismissively, but I think we have to accept this.
Ann E. Beeson: Your Honor, I'm saying that there isn't any way to make it a crime to display material harmful to minors on the web.
David H. Souter: Yeah.
Ann E. Beeson: That is our position, and and again, that we believe is very consistent with with many other statutes that have recently been struck down by the Court.
David H. Souter: No, but I'm I'm I'm not again, I'm not asking you the global...
Speaker: question.
Ann E. Beeson: understand.
David H. Souter: I'm just asking you the question that goes to the specific issue that we took for review, and that is the the legitimacy of baiksing [: basing] basing an injunction, or sustaining the...
Speaker: district...
David H. Souter: court's injunction...
Ann E. Beeson: Mhm.
David H. Souter: on the community standards portion of the...
Speaker: statute,
David H. Souter: and and all my question to you is simply, I take it you're saying that there is no way to write a standard into the statute, call it community, call it national, call it some third thing that you dream up, that will ever suffice constitutionally.
Ann E. Beeson: There is no way to do it, and again, I I do want to be clear that I I don't think that we can divorce the rest of the language of the statute, even aside from the deterrence issues, and what I mean by that is, because the statute was written so broadly as to cover anybody who had even just one image, for example, because the statute was written to include not just images but text, I think, you know, e- I think those problems still remain even just looking at the textual language, even if you're focusing just on the the community standard versus the national standard, and that's another reason why we don't think that fixing that problem is enough to save the statute.
Speaker: May I ask another...
John Paul Stevens: it's another jerded [: general] general question? Do you think there's any way in which Congress can deal with the problem of what they call teasers, which everyone would agree would violate the standard here, but and would also not have serious artistic value?
Ann E. Beeson: Mhm.
Speaker: which again...
John Paul Stevens: I'm assuming not ob- nonobscene...
Speaker: Nonobscene.
John Paul Stevens: clearly pornographic...
Ann E. Beeson: hm...
John Paul Stevens: teasers.
Ann E. Beeson: Mhm Well, I mean I I I I have course don't want to be the one to rewrite the statute but I I do think, as I...
Speaker: suggested before, that if they...
John Paul Stevens: if it's your position that that's beyond the power of Congress to control.
Ann E. Beeson: I think that a statute that did just apply, for example, to web sites who were actually selling things already this one isn't limited to that and secondly, web sites who the predominant portion of their site was actually harmful to minors.
John Paul Stevens: You still haven't answered my question.
Ann E. Beeson: Justice Stevens, m- m- my my answer is that I think if they if they wrote a statute are you asking me whether I think that would that statute would be unconstitutional also, because of course, I have to argue yes, it would be, but it was certainly be you don't have to bel- believe me on that.
Speaker: clear that that...
Antonin Scalia: one, right?
Ann E. Beeson: that would be a that's what I mean.
Speaker: be more narrowly tailored to the...
John Paul Stevens: there is a genuine problem that Congress is trying to address, and if your position is you just forget about it, that you've got to live with the problem, that's quite a different position than if you think, well, there's a less restrictive alternative that would accomplish what the Congress is trying to do, and you're suggesting to me there isn't a less restrictive alternative.
Ann E. Beeson: Well, the less restrictive alternative for actually protecting children is the user-based mechanisms, and that again, the Congress itself found to be actually more effective at protecting children.
Antonin Scalia: What what would Congress do, pass a...
Speaker: law requiring...
Antonin Scalia: parents at their own expense to impose user-based screening?
Ann E. Beeson: Your Honor, we certainly believe that the...
Speaker: Federal Government could...
Antonin Scalia: That is not a solution within the power of Congress.
Ann E. Beeson: N- no and we don't think it needs to be, because we think, of course, the ultimate decision ought to be resting on parents, where it always has, to make a...
Speaker: decision as to whether they believe...
Stephen G. Breyer: Justice Stevens,
Ann E. Beeson: Mhm.
Stephen G. Breyer: in your capacity as a lawyer, the that whatever statute Congress came up with, you would believe in that capacity was unconstitutional.
Ann E. Beeson: [Inaudible]
Stephen G. Breyer: You're not prepared to say that there's any statute that is constitutional.
Ann E. Beeson: W- we are not prepared to say that any statute which significantly burdens adult speech is is constitutional, and I think that is very consistent with the opinions of this Court, as in the Playboy case and the Denver Area case.
John Paul Stevens: Let me...
Speaker: ask you a...
John Paul Stevens: modification to my question.
Ann E. Beeson: Your Honor, the problem with that would be, if course, without some kind of mechanism that then allowed you know parents to...
John Paul Stevens: No, that's right, the but then...
Speaker: that would...
John Paul Stevens: simplify the problem of p- of the p- of of buying of setting up software that could screen out this stuff.
Ann E. Beeson: I think that it might have some compelled speech concerns, especially, again, where you're talking about a medium where you have these individuals e- just because it's commercial businesses doesn't mean there's a big you know, a lot of employees to make these determinations.
Speaker: important issues prosecuting the child pornographers.
Ruth Bader Ginsburg: colloquy with the Government on this subject, and they were candid to say, we're not trying simply to maximize parents' choices.
Ann E. Beeson: Mhm.
Ruth Bader Ginsburg: The Government's saying, we have an independent interest, and we can do something.
Ann E. Beeson: Yes, I do believe that that issue came up in the Playboy case last term, and the Court, you know, did rule that again voluntary we can't assume, especially without a record to the contrary, that parents are going to fail to act.
Speaker: Thank you,
William H. Rehnquist: Ms. Beeson.
Ann E. Beeson: Thank you.
William H. Rehnquist: Mr. Olson, you have four minutes remaining.
Speaker: Thank you, Mr. Chief Justice.
Speaker: Thank you, General Olson.
Speaker: taking your chances.
William H. Rehnquist: The case is submitted.